         Case 1:19-cv-00113-PAE Document 14 Filed 04/01/19 Page 1 of 2


                                                                        Justin V. Shur
                                                                        MoloLamken LLP
                                                                        600 New Hampshire Avenue, N.W.
                                                                        Washington, D.C. 20037
                                                                        T: 202.556.2005
                                                                        F: 202.556.2001
                                                                        jshur@mololamken.com
                                                                        www.mololamken.com




April 1, 2019

The Honorable Paul A. Engelmayer
United States District Court
   for the Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007


BY ECF

       Re:      19-cv-00113-PAE – Flatt v. Doe – Letter-Motion for Approval of Verizon Data
                Request

Dear Judge Engelmayer,

        As you know, we represent the Plaintiff in the matter referenced above. We write to
request a court order approving the attached subpoena request, Ex. 1 (subpoena rider with IP
address redacted), under 47 U.S.C. § 551(c)(2)(B), which was served on Verizon, the internet
service provider (“ISP”) that provides service to the Defendant(s). The Court previously granted
Plaintiff’s motion for discovery before a Federal Rule of Civil Procedure 26(f) conference,
including Plaintiff’s request to subpoena an ISP based on IP logs provided by Google. Dkts. 3-4,
7; Dkt. 4 at 2 n.1. Additionally, the Court recently granted Plaintiff’s motion for an extension of
time to serve the complaint based in part on Plaintiff’s need to “discover information regarding
an IP address log . . . provided by Nest Labs, Inc. from an [ISP].” Dkt. 12 at 1; Dkt. 13.
Accordingly, this letter-motion does not request new substantive relief. Rather, it is a request for
a ministerial order that will permit Verizon—which has indicated to Plaintiff’s counsel that it
requires such an order—to comply with a third-party subpoena.

       Under § 551(c)(2)(B), an ISP like Verizon may disclose subscriber information if the
disclosure is “made pursuant to a court order authorizing such disclosure” and the ISP notifies
the subscriber. See Malibu Media, LLC v. Does 1-4, No. 12 Civ. 2955(PAE), 2012 WL
3104887, *2 (S.D.N.Y. July 31, 2012). Absent such an order, ISPs generally cannot disclose
subscriber information. Malibu Media, 2012 WL 3104887, at *2. Where courts grant early
discovery to identify a John Doe defendant, as the Court did in this case, Dkt. 7, and the early
discovery involves a request for subscriber information from an ISP, courts will authorize the
           Case 1:19-cv-00113-PAE Document 14 Filed 04/01/19 Page 2 of 2



The Honorable Paul A. Engelmayer                         -2-                                        April 1, 2019


ISP’s disclosure of subscriber information under § 551(c). See, e.g., Malibu Media, LLC v. Doe,
No. 14 CV 4808 (JS)(SIL), 2016 WL 4574677, at *7 (E.D.N.Y. Sept. 1, 2016).1

        Here, only Verizon can provide the identity of the subscriber utilizing the IP address
provided by Nest. With such data from the Verizon, Plaintiff will be able to conclusively
identify the individual(s) who controlled or used the Nest account associated with the cameras
that unlawfully recorded his private communications. The Court has already authorized Plaintiff
to proceed with early discovery and has granted Plaintiff additional time to serve the complaint
so he can seek subscriber information from Verizon. Plaintiff respectfully requests that the
Court authorize Verizon to disclose the information requested in the attached subpoena rider, Ex.
1, pursuant to § 551(c)(2)(B).



                                                                Sincerely,


                                                                /s/ Justin V. Shur
                                                                Justin V. Shur
                                                                Jordan A. Rice




1
  Some courts have limited the scope of subpoenas to ISPs to requests for only subscriber name and address. See
Malibu Media, LLC v. Doe, No. 15 Civ. 4381(JFK), 2015 WL 4923114, at *2 (S.D.N.Y. Aug. 18, 2015). Plaintiff
has no objections to such restrictions if the Court deems them appropriate, provided that Plaintiff could seek leave to
obtain further information should it become necessary. Some courts have also ordered that the subscriber behind the
IP address be given the opportunity to file a motion to quash the subpoena. See id. at *3. Here, such an order is
unnecessary given the Court’s prior orders granting Plaintiff early discovery and overruling an objection to a third-
party subpoena. Dkt. 7; Dkt. 11.
